DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least the “control system adapted to apply a voltage to drive said actuator and further to selectively vary the voltage to move said at least a portion of said patient support at different speeds” as recited in claims 1-12 and at least the “control system configured to supply power to said actuator and, further, to selectively vary the supply of power to said actuator to vary the speed of the actuator to move said at least a portion of said patient support at different speeds” as recited in claims 13-21 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to provide proper antecedent basis for the limitations of at least the “control system adapted to apply a voltage to drive said actuator and further to selectively vary the voltage to move said at least a portion of said patient support at different speeds” as recited in claims 1-12 and at least the “control system configured to supply power to said actuator and, further, to selectively vary the supply of power to said actuator to vary the speed of the actuator to move said at least a portion of said patient support at different speeds” as recited in claims 13-21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  The limitations of at least the “control system adapted to apply a voltage to drive said actuator and further to selectively vary the voltage to move said at least a portion of said patient support at different speeds” as recited in claims 1-12 and at least the “control system configured to supply power to said actuator and, further, to selectively vary the supply of power to said actuator to vary the speed of the actuator to move said at least a portion of said patient support at different speeds” as recited in claims 13-21 were not properly described in the specification as originally filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Wu ‘341, Wu ‘743, Davies et al. ‘797, Moreno et al. ‘687, Davies et al. ‘798, Lemire 

et al. ‘439, Lemire et al. ‘778, Lemire et al. ‘156, Lemire et al. ‘459, Lemire et al. ‘571, Lemire et al. ‘721, Lemire et al. ‘229, Lemire et al. ‘768, Dionne et al. ‘026, Dionne et al. ‘242, Lemire et al. ‘996, Lemire et al. ‘332, Lemire et al. ‘141 and Lemire et al. ‘981.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673